  Case 3:21-cv-00030-NJR Document 6 Filed 01/15/21 Page 1 of 6 Page ID #27




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARIO JONES,                                )
                                             )
              Plaintiff,                     )
                                             )
 vs.                                         )         Case No. 21-cv-30-NJR
                                             )
                                             )
 DEE DEE BROOKHART,                          )
 and LAURIE CUNNINGHAM,                      )
                                             )
              Defendants.                    )

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Mario Jones, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In his

Complaint (Doc. 1), Jones alleges that Dee Dee Brookhart, the Warden at Lawrence, and

Laurie Cunningham, the Healthcare Unit Administrator at Lawrence, exhibited

deliberate indifference to his serious medical condition, sleep apnea, when they failed to

return his Continuous Positive Airway Pressure, or CPAP, machine. In addition to

damages, Jones seeks a permanent and preliminary injunction ordering Defendants to

return his CPAP machine.

       This case is now before the Court for preliminary review of the Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any



                                            1
  Case 3:21-cv-00030-NJR Document 6 Filed 01/15/21 Page 2 of 6 Page ID #28




portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                         The Complaint

       Jones makes the following allegations in the Complaint (Doc. 1): In 2019, after

completing a sleep study, Jones was diagnosed with sleep apnea and prescribed a CPAP

machine. On November 23, 2020, an unidentified officer confiscated Jones’s CPAP

machine without warning or explanation. Without his CPAP machine, Jones experiences

trouble breathing at night; he wakes several times a night gasping for breath, resulting in

sleep deprivation, stress, anxiety, and exhaustion. Jones wrote to Warden Brookhart and

“healthcare” to “beg” for his CPAP machine, but he did not receive a response. Without

a CPAP machine, Jones is experiencing unnecessary pain and suffering, and his life is

allegedly in danger.

                                          Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide

the pro se action into a single count:

       Count 1:        Eighth Amendment deliberate indifference claim against
                       Brookhart and Cunningham for ignoring Jones’s grievances
                       and failing to return his CPAP machine.

The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered




                                               2
    Case 3:21-cv-00030-NJR Document 6 Filed 01/15/21 Page 3 of 6 Page ID #29




dismissed without prejudice as inadequately pled under the Twombly pleading

standard. 1

        At this stage, Jones states viable claims in Count 1 against Brookhart for deliberate

indifference to his serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Perez

v. Fenoglio, 792 F.3d 768, 781-82 (7th Cir. 2015). But the Complaint fails to state a claim

against Cunningham. Jones claims he notified “healthcare,” seeking return of his CPAP

machine. Such an allegation does not suggest that Cunningham was personally involved

in any deprivation of Jones’s constitutional rights. Accordingly, Count 1 shall be

dismissed without prejudice as to Cunningham. Matthews v. City of East St. Louis, 675 F.3d

703, 708 (7th Cir. 2012).

                                      Request for Injunctive Relief

        Jones states that he is seeking “emergency preliminary injunctive relief.”

Specifically, Jones seeks an order directing officials to return his CPAP machine. The

Court will direct Defendant Brookhart to respond to the request in an expedited fashion.

A response is due on or before February 2, 2021.

                                              Pending Motions

        Jones’s motion for leave to proceed in forma pauperis (Doc. 2) shall be addressed in

a separate order of the Court.

        As to his motion for counsel (Doc. 3), Jones indicates that he has a fourth-grade

reading level and was only able to file the complaint in this case with the assistance of



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
  Case 3:21-cv-00030-NJR Document 6 Filed 01/15/21 Page 4 of 6 Page ID #30




another inmate. He also indicates that he has not contacted any attorneys due to the

emergency nature of his claims. Despite Jones’s alleged shortcomings, appointment of

counsel at this early stage would be premature. The Complaint has survived preliminary

review and will proceed. Jones is free to renew his request at a later date, but only after

he has attempted to obtain representation on his own. See Pruitt v. Mote, 503 F.3d 647,

654-5 (7th Cir. 2007). Should Jones choose to move for recruitment of counsel at a later

date, the Court directs Jones to (1) contact at least three attorneys regarding

representation in this case prior to filing another motion, (2) include in the motion the

name and addresses of at least three attorneys he has contacted, and (3) if available, attach

the letters from the attorneys who declined representation. He also should include in his

motion a specific statement as to why he believes recruitment of counsel is necessary in

his case.

                                        Disposition

       Count 1 shall proceed against Brookhart. Count 1 is dismissed without prejudice

as to Cunningham. The Clerk of Court is DIRECTED to terminate Cunningham as a

defendant.

       The Clerk of Court shall prepare for Defendant Brookhart: (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service

of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and

this Memorandum and Order to the defendants’ place of employment as identified by

Jones. If Brookhart fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take

                                             4
  Case 3:21-cv-00030-NJR Document 6 Filed 01/15/21 Page 5 of 6 Page ID #31




appropriate steps to effect formal service on Brookhart, and the Court will require

Brookhart to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If Brookhart can no longer be found at the work address provided by Jones, the

employer shall furnish the Clerk with the Brookhart’s current work address, or, if not

known, Brookhart’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained

in the court file or disclosed by the Clerk.

       Brookhart is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Brookhart need only respond to the issues

stated in this Merit Review Order.

       If judgment is rendered against Jones, and the judgment includes the payment of

costs under Section 1915, he will be required to pay the full amount of the costs, regardless

of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Finally, Jones is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with




                                               5
  Case 3:21-cv-00030-NJR Document 6 Filed 01/15/21 Page 6 of 6 Page ID #32




this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 1/15/2021


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                    Notice to Plaintiff

       The Court will take the necessary steps to notify the defendant of your lawsuit and
serve her with a copy of your complaint. After service has been achieved, the defendant
will enter her appearance and file an Answer to your Complaint. It will likely take at least
60 days from the date of this Order to receive the defendant’s Answer, but it is entirely
possible that it will take 90 days or more. After the defendant has filed her Answer, the
Court will enter a Scheduling Order containing important information on deadlines,
discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for the
defendant before filing any motions, to give the defendant notice and an opportunity to
respond to those motions. Motions filed before defendant’s counsel has filed an
appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                              6
